DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are:
“A primary actuation arrangement” in claims 1 and 9. 
“A secondary actuation arrangement” in claims 1 and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  “An hydraulic” should read “a hydraulic” in all cases.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helbig et al. (US Patent 9,239,064 B2).

Regarding claim 1, Helbig et al. discloses a hydraulic actuation system for an aircraft (Col 19:32-41), the hydraulic actuation system comprising: an actuator (1); a primary actuation arrangement (5) to provide hydraulic fluid to control the actuator (Col 11:54-12:5), wherein the hydraulic actuation system is configured to detect a fault in the actuator (Col 15:27-39); and a secondary actuation arrangement (5; Col 11:54-12:5) gives the same reference number to both the safety and working circuits), wherein in operation, the hydraulic actuation system is configured to switch operation from the primary actuation arrangement to the secondary actuation arrangement (Col 15:27-39) to provide hydraulic fluid to control the actuator in response to detection of a fault in the actuator.

Regarding claim 2, Helbig et al. discloses all of claim 1 as above, wherein the actuator further comprises: a first chamber (3) and a second chamber (4), and wherein the primary actuator arrangement controls the hydraulic fluid in the first chamber and the second chamber (abstract); and a third chamber (15), wherein the secondary actuation arrangement controls the hydraulic fluid provided in the third chamber (abstract).

Regarding claim 3, Helbig et al. discloses all of claim 2 as above, wherein the first chamber is configured to decrease pitch of a propeller blade of the aircraft (Col 19:32-41), wherein the second chamber is configured to increase pitch of the propeller blade; and wherein the third chamber is configured to increase pitch of the propeller blade (Col 4:4-5:21 discusses alternative arrangements of the working circuit and safety circuit, wherein the safety circuit drains chambers or pressurizes chambers alternatively and would result in being able to increase or decrease the pitch of the propeller blades).

Regarding claim 4, Helbig et al. discloses all of claim 1 as above, wherein the primary actuation arrangement includes at least one pressure sensor to detect a fault in the actuator (Col. 15:27-39).

Regarding claim 5, Helbig et al. discloses all of claim 1 as above, wherein the primary actuation arrangement includes an electric pump (7), a main pump (7) a by-pass valve (9), and a primary electro-hydraulic servovalve (33) to control the actuator.

Regarding claim 6, Helbig et al. discloses all of claim 1 as above, wherein the secondary actuation arrangement includes a signal module to provide a signal to a secondary electro-hydraulic servovalve (8) to control the actuator (Col. 15:27-39).

Regarding claim 7, Helbig et al. discloses all of claim 1 as above, wherein the actuator further comprises at least one seal (16).

Regarding claim 9, Helbig et al. discloses a method comprising: providing an actuator (Fig. 5); providing a hydraulic fluid to control the actuator with a primary actuation arrangement (Col. 15:27-39); detecting a fault in the actuator by an hydraulic actuation system (Col.15:27-39); and switching operation from the primary actuation arrangement to a second actuation arrangement to provide hydraulic fluid to the actuator with the secondary actuation arrangement in response to the detected fault in the actuator (Col. 15:27-39).

Regarding claim 10, Helbig et al. discloses all of claim 9 as above, wherein the actuator comprises: a first chamber (3) and a second chamber (4), and wherein the primary actuator arrangement controls the hydraulic fluid in the first chamber and the second chamber (abstract); and a third chamber (15), wherein the secondary actuation arrangement controls the hydraulic fluid provided in the third chamber (abstract).

Regarding claim 11, Helbig et al. discloses all of claim 9 as above, wherein the primary actuation arrangement includes an electric pump (7), a main pump (7) a by-pass valve (9), and a primary electro-hydraulic servovalve (33) to control the actuator.

Regarding claim 12, Helbig et al. discloses all of claim 11 as above, wherein the secondary actuation arrangement includes a signal module to provide a signal to a secondary electro-hydraulic servovalve (8) to control the actuator (Col. 15:27-39).

Regarding claim 13, Helbig et al. discloses all of claim 11 as above, wherein the actuator further comprises at least one seal (16).

Allowable Subject Matter
Claims 8 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, Helbig et al. discloses all of claim 1 as above.
However, Helbig et al. nor any of the prior art of record teach or suggest:
“wherein the primary actuation arrangement is provided on a static part of a nacelle and the secondary actuation arrangement is provided on a rotating part of the nacelle.”

Regarding claim 14, Helbig et al. discloses all of claim 11 as above.
However, Helbig et al. nor any of the prior art of record teach or suggest:
“providing the primary actuation arrangement on a static part of a nacelle, and providing the secondary actuation arrangement on a rotating part of a nacelle.”

Regarding claim 15, Helbig et al. discloses all of claim 1 as above.
However, Helbig et al. nor any of the prior art of record teach or suggest:	“wherein the primary actuation arrangement is provided in or on the static part and the second actuation arrangement is provided in or on the rotating part.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2015/0354604 A1 discloses a hydraulic adjusting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745